DETAILED ACTION
This office action is in response to amendments filed on 11/04/2021.
Claims 1-20 are pending of which claims 1, 10, and 19 are independent claims.
The present application is being examined under AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable by US. Pub. 20170001699 to Macikunas (hereinafter “Macikunas”)


Regarding claim 1: Macikunas discloses a method of wireless communication, the method comprising: determining a geographical location of a terrestrial vessel (Macikunas, see paragraph 0120], from an onboard GNSS receiver or other device the longitude and latitude values used in the determination of the position of a vessel, and from the received information  a current position report is generated, and current position may be the instantaneous position of the vessel being tracked at the time the message is generated, or the current position may be the most recent position or self-anticipated position at one of a number of prescribed time intervals within each hour of the day, for example, all positions that include the most current and historical positions may use the convention of the position of the vessel in the most recent 10 minute mark from the start of the hour, i.e., 0:00:00, 0:10:00, 0:20:00, etc. (h:mm:ss); determining a subset of time slots in a frame of an uplink communication channel based on the geographical location(Macikunas, see paragraph[0043], for an uplink communication, a time slot is allocated to an Automatic Identification System (AIS) to use; the time slots are accurately synchronized to Coordinated Universal Time (UTC), typically using a Global Navigation Satellite System (GNSS), such as the Global Positioning System (GPS); each AIS unit reserves time slots for future AIS transmissions from a ship);   selecting at least one candidate time slot from the subset of time slots; and transmitting a message using the at least one candidate time slot(Macikunas, see paragraph[0043], each Automatic Identification System (AIS)  unit reserves time slots for future AIS transmissions from a ship; other AIS units within range can therefore maintain a map of reserved slots and avoid transmitting during these intervals; this self-organizing feature avoids signal collisions over the short ranges involved in surface transmissions). 
 
Regarding claim 2: Macikunas discloses the method of claim 1, wherein the uplink communication channel provides uplink communication channel access by the (Macikunas, see paragraph [0043], for an uplink communication, each Automatic Identification System (AIS)   transceiver with a transmitter for an uplink communication and a receiver component that will enable a ship to receive AIS signals emitted by ships around it).  

Regarding claim 3: Macikunas discloses the method of claim 1, wherein the uplink communication channel is in a Very High Frequency Data Exchange System (Macikunas, see paragraph [0042], a Class A transceiver transmits with a power of up to 12.5 W, which is sufficient for short-range (typically 20-30 nautical miles) ship-to-ship and ship-to-shore communications; the system uses narrowband (i.e. 25 kHz Bandwidth) Very High Frequency (VHF) channels at 161.975 MHz and 162.025 MHz, and ITU has also reserved additional channels for the use of AIS to support e-Navigation, and other organizing/access schemes).  

Regarding claim 4: Macikunas discloses the method of claim 1, wherein the subset of time slots is reserved for terrestrial vessels within a geographical region that includes the geographical location (Macikunas, see paragraph[0043], for an uplink communication, a time slot is allocated to an Automatic Identification System (AIS) to use; the time slots are accurately synchronized to Coordinated Universal Time (UTC), typically using a Global Navigation Satellite System (GNSS), such as the Global Positioning System (GPS); each AIS unit reserves time slots for future AIS transmissions from a ship).  

Regarding claim 5: Macikunas discloses the method of claim 4, wherein the subset of time slots corresponds to a Self- Organization Time Division Multiple Access cell, wherein the geographical region corresponds to the Self-Organization Time Division Multiple Access cell (Macikunas, see paragraph [0042], the system uses narrowband (i.e. 25 kHz Bandwidth) Very High Frequency (VHF) channels, at 161.975 MHz and 162.025 MHz for example, and a communication method called Self-Organizing Time Division Multiple Access (SOTDMA), where see paragraph [0043], each AIS unit reserves time slots for future AIS transmissions from the ship, and other AIS units within range can therefore maintain a map of reserved slots and avoid transmitting during these intervals; this self-organizing feature avoids signal collisions over the short ranges involved in surface transmissions)

Regarding claim 7: Macikunas discloses the method of claim 4, wherein time slots in the frame are divided among a plurality of geographical regions covered by an orbiting vessel, the plurality of geographical regions including the geographical region, wherein time slots assigned to different geographical regions are non-overlapping (Macikunas, see paragraph[0043], each Automatic Identification System (AIS)  unit reserves time slots for future AIS transmissions from a ship; other AIS units within range can therefore maintain a map of reserved slots and avoid transmitting during these intervals; this self-organizing feature avoids signal collisions over the short ranges involved in surface transmissions.  

Regarding claim 8: Macikunas discloses the method of claim 1, wherein the geographical location is determined based on a global navigation satellite system (Macikunas, see paragraph 0120], from an onboard GNSS receiver or other device the longitude and latitude values used in the determination of the position of a vessel, and from the received information a current position report is generated).  

Regarding claim 9: Macikunas discloses the method of claim 1, wherein the at least one candidate time slot is selected based on the geographical location (Macikunas, see paragraph [0043], each VHF channel is divided into 2,250 time slots, each of which can accommodate one 26.67 ms AIS transmission (i.e. AIS signal); the time slots are accurately synchronized to Coordinated Universal Time (UTC), typically using a Global Navigation Satellite System (GNSS), such as the Global Positioning System (GPS). 
 
Regarding claim 10. An apparatus for wireless communication, the apparatus comprising: a memory; and at least one processor coupled to the memory and configured to: determine a geographical location of a terrestrial vessel(Macikunas, see paragraph 0120], from an onboard GNSS receiver or other device the longitude and latitude values used in the determination of the position of a vessel, and from the received information  a current position report is generated, and current position may be the instantaneous position of the vessel being tracked at the time the message is generated, or the current position may be the most recent position or self-anticipated position at one of a number of prescribed time intervals within each hour of the day, for example, all positions that include the most current and historical positions may use the convention of the position of the vessel in the most recent 10 minute mark from the start of the hour, i.e., 0:00:00, 0:10:00, 0:20:00, etc. (h:mm:ss); determine a subset of time slots in a frame of an uplink communication channel based on the geographical location(Macikunas, see paragraph[0043], for an uplink communication, a time slot is allocated to an Automatic Identification System (AIS) to use; the time slots are accurately synchronized to Coordinated Universal Time (UTC), typically using a Global Navigation Satellite System (GNSS), such as the Global Positioning System (GPS); each AIS unit reserves time slots for future AIS transmissions from a ship); select at least one candidate time slot from the subset of time slots; and transmit a message using the at least one candidate time slot(Macikunas, see paragraph[0043], each Automatic Identification System (AIS)  unit reserves time slots for future AIS transmissions from a ship; other AIS units within range can therefore maintain a map of reserved slots and avoid transmitting during these intervals; this self-organizing feature avoids signal collisions over the short ranges involved in surface transmissions).  

Regarding claim 11: Macikunas discloses the apparatus of claim 10, wherein the uplink communication channel provides uplink communication channel access by the terrestrial vessel to an orbiting vessel (Macikunas, see paragraph [0043], for an uplink communication, each Automatic Identification System (AIS)   transceiver with a transmitter for an uplink communication and a receiver component that will enable a ship to receive AIS signals emitted by ships around it).  

Regarding claim 12: Macikunas discloses the apparatus of claim 10, wherein the uplink communication channel is in a Very High Frequency Data Exchange System(Macikunas, see paragraph [0042], a Class A transceiver transmits with a power of up to 12.5 W, which is sufficient for short-range (typically 20-30 nautical miles) ship-to-ship and ship-to-shore communications; the system uses narrowband (i.e. 25 kHz Bandwidth) Very High Frequency (VHF) channels at 161.975 MHz and 162.025 MHz, and ITU has also reserved additional channels for the use of AIS to support e-Navigation, and other organizing/access schemes).  
  
Regarding claim 13: Macikunas discloses the apparatus of claim 10, wherein the subset of time slots is reserved for terrestrial vessels within a geographical region that includes the geographical location(Macikunas, see paragraph[0043], for an uplink communication, a time slot is allocated to an Automatic Identification System (AIS) to use; the time slots are accurately synchronized to Coordinated Universal Time (UTC), typically using a Global Navigation Satellite System (GNSS), such as the Global Positioning System (GPS); each AIS unit reserves time slots for future AIS transmissions from a ship).  

Regarding claim 14: Macikunas discloses the apparatus of claim 13, wherein the subset of time slots corresponds to a Self- Organization Time Division Multiple Access cell, wherein the geographical region corresponds to the Self-Organization Time Division Multiple Access cell(Macikunas, see paragraph [0042], the system uses narrowband (i.e. 25 kHz Bandwidth) Very High Frequency (VHF) channels, at 161.975 MHz and 162.025 MHz for example, and a communication method called Self-Organizing Time Division Multiple Access (SOTDMA), where see paragraph [0043], each AIS unit reserves time slots for future AIS transmissions from the ship, and other AIS units within range can therefore maintain a map of reserved slots and avoid transmitting during these intervals; this self-organizing feature avoids signal collisions over the short ranges involved in surface transmissions).  

Regarding claim 16: Macikunas discloses the apparatus of claim 13, wherein time slots in the frame are divided among a plurality of geographical regions covered by an orbiting vessel, the plurality of geographical regions including the geographical region, wherein time slots assigned to different geographical regions are non-overlapping(Macikunas, see paragraph[0043], each Automatic Identification System (AIS)  unit reserves time slots for future AIS transmissions from a ship; other AIS units within range can therefore maintain a map of reserved slots and avoid transmitting during these intervals; this self-organizing feature avoids signal collisions over the short ranges involved in surface transmissions).  
  
Regarding claim 17: Macikunas discloses the apparatus of claim 10, wherein the geographical location is determined based on a global navigation satellite system (Macikunas, see paragraph [0043], the time slots are accurately synchronized to Coordinated Universal Time (UTC), typically using a Global Navigation Satellite System (GNSS), such as the Global Positioning System (GPS)).  

Regarding claim 18: Macikunas discloses the apparatus of claim 10, wherein the at least one candidate time slot is selected based on the geographical location(Macikunas, see paragraph [0043], each VHF channel is divided into 2,250 time slots, each of which can accommodate one 26.67 ms AIS transmission (i.e. AIS signal); the time slots are accurately synchronized to Coordinated Universal Time (UTC), typically using a Global Navigation Satellite System (GNSS), such as the Global Positioning System (GPS). 
  
Regarding claim 19: Macikunas discloses a non-transitory computer-readable medium storing computer executable code, comprising instructions for: determining a geographical location of a terrestrial vessel; determining a subset of time slots in a frame of an uplink communication channel based on the geographical location; selecting at least one candidate time slot from the subset of time slots; and transmitting a message using the at least one candidate time slot (Macikunas, see paragraph [0043], for an uplink communication, a time slot is allocated to an Automatic Identification System (AIS) to use each VHF channel is divided into 2,250 time slots, each of which can accommodate one 26.67 ms AIS transmission (i.e. AIS signal); the time slots are accurately synchronized to Coordinated Universal Time (UTC), typically using a Global Navigation Satellite System (GNSS), such as the Global Positioning System (GPS)..  

Regarding claim 20: Macikunas discloses the non-transitory computer-readable medium of claim 19, wherein the subset of time slots is reserved for terrestrial vessels within a geographical region that includes the geographical location(Macikunas, see paragraph[0043], for an uplink communication, a time slot is allocated to an Automatic Identification System (AIS) to use; the time slots are accurately synchronized to Coordinated Universal Time (UTC), typically using a Global Navigation Satellite System (GNSS), such as the Global Positioning System (GPS); each AIS unit reserves time slots for future AIS transmissions from a ship).  
  Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170001699 to Macikunas (hereinafter “Macikunas”) in view of US. Pub. 20120099627 to Mitchell (hereinafter “Mitchell”)

Regarding claim 6: Macikunas discloses determining a geographical location of a terrestrial vessel. However, Macikunas does not explicitly teach the method of claim 5, wherein, for the Self-Organization Time Division Multiple Access cell, time slots outside of the subset of time slots in the frame are used by one or more Terrestrial Very High Frequency Data Exchange System Media Access Control protocols. However, Mitchell in the same or similar field of endeavor teaches the method of claim 5, wherein, for the Mitchell, see paragraph [0004], proving a broadband connection over a power line between a vehicle and one or more remote computer systems, where a system to exchange data  between a vehicle to a remote computer system may use MAC protocol(see paragraph [0025]) and frequency ranges commonly referred to as the MF, HF, and VHF frequency ranges (see paragraph [0018]). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Macikunas into Mitchell’s system/method because it would allow implementation of one or more interference mitigation strategies.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduced interference of existing RF sources operating in the frequency range selected for transmission (Mitchell; [0035]).

Regarding claim 15: Macikunas discloses determining a geographical location of a terrestrial vessel. However, Macikunas does not explicitly teach However, Macikunas does not explicitly teach the apparatus of claim 14, wherein, for the Self-Organization Time Division Multiple Access cell, time slots outside of the subset of time slots in the frame are used by one or more Terrestrial Very High Frequency Data Exchange System Media Access Control protocols. However, Mitchell in the same or similar field of Mitchell, see paragraph [0004], proving a broadband connection over a power line between a vehicle and one or more remote computer systems, where a system to exchange data  between a vehicle to a remote computer system may use MAC protocol(see paragraph [0025]) and frequency ranges commonly referred to as the MF, HF, and VHF frequency ranges (see paragraph [0018]). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Macikunas into Mitchell’s system/method because it would allow implementation of one or more interference mitigation strategies.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduced interference of existing RF sources operating in the frequency range selected for transmission (Mitchell; [0035]).
 Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. See below:
 
 
Applicant respectfully disagrees with the Examiner that claim 1 is anticipated by Macikunas for at least the reasons stated below. Claim 1 recites a method of 

Examiner respectfully disagrees with applicant regarding the above statement because Macikunas disclosure is automatic identification system (AIS) where a time slot is assigned for each ship, and this time slot is only to be used by the ship the time slot assigned to and during this time the said ship transmits the signal to the receiver via GNSS and the information in AIS contains the location of the vessel during that time and the system stores this information as information of history of the vessel location. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476